Title: John Adams to Abigail Adams, 18 October 1799
From: Adams, John
To: Adams, Abigail


				
					My dearest Friend
					Trenton October 18. 1799
				
				I have written you but once Since I bid you farewell. I was Seized in Connecticutt with one of those direful Colds, which have Sometimes brought my frame into danger and I was afraid to let you know how ill I was. I am now so much better as to be able to do Business.
				We have no News of you Since the ninth indeed Since the Note in which you told Us of James’s fever. The Weather has given Us great Anxiety in your account as well as much inconvenience on our own.— If you are at East Chester and have a mind to come nearer to Phyladelphia, you may find comfortable Accommodations at Van Tilsbourgs at Kingston where I can Visit you every other day. I pray you to let me know when you intend to sett out from East Chester and where you propose to put up the first and the second night.— I hope to see Brisler soon. We have cold nights and white Frosts, but black frosts are necessary and Severe ones too, Such as freeze half an Inch upon the Ponds, to cleanse the Atmosphere of those invisible Vermin that pray upon the Vitals of poor human Creatures. Brisler can have lodgings at Howells at the Ferry, till he can go to Philadelphia.
				
					J. A
				
			